DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 01/31/2022 have been fully considered but they are not persuasive.
Applicant argued that the teaching reference Mickelsen does not teach the claimed limitations “wherein one or more but not all of the plurality of core layers of reinforcing fibers comprises a shear thickening fluid”. Examiner respectfully disagrees. 
In fact, while the reference discloses in FIG. 3 that all the layers 271-274 comprises the shear thickening fluid, paragraph 0025 clearly states: “Accordingly, one or more of the material layers 271, 272, 273, and 274 is respectively impregnated with a shear thickening fluid 281, 282, 283, 284 to improve the impact resistance of the impact structure 270” and further “For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer 
(e.g., material layer 271) may be impregnated with shear thickening fluid 281”. Therefore is apparent that Mickelsen discloses that not all the plurality of core layers comprises the shear thickening fluid. 
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 Specifically, Applicant states in claims 21 and 22: “wherein an outermost layer of the plurality of core layers of reinforcing fibers does not comprises the shear thickening fluid. Nowhere in the specification as originally filed is this limitation found, nor was it in the initial claims as filed; the drawings do not suggest the claimed subject matter. On the contrary, Applicant states in the specification as originally filed in paragraph 0036: 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 10-12, 14-16 and 21-22 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Mickelsen et al. (US 2012/0099976 A1).
Regarding claim 1, Mickelsen teaches a composite fan case for a gas turbine engine (Figs. 1-3) defining a central axis (140), the composite fan casing comprising:
a core (270) having a plurality of layers (271-274) of reinforcing fibers bonded together with a thermosetting polymeric resin (paras 0023-0024 and 0030; Figs. 1-3), wherein one or more but not all   of the plurality of core layer of reinforcing fibers comprises a shear thickening fluid (paras 0023-0024 and 0030; Figs. 1-3; para. 0025 recites: “For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer (e.g., material layer 271) may be impregnated with shear thickening fluid 281”).
Regarding claim 2, Mickelsen teaches all the claimed limitations as stated above in claim 1. Mickelsen further teaches one or more of the plurality of core layers comprises at least one fabric sheet comprising a network of the reinforcing fibers (para. 0023).
Regarding claim 3, Mickelsen teaches all the claimed limitations as stated above in claim 2. Mickelsen further teaches the reinforcing fibers comprising:
para-aramid synthetic fibers, ultra-high molecular weight polyethylene fibers, metal fibers, ceramic fibers, glass fibers, carbon fibers, boron fibers, p- phenyleneterephthalamide fibers, aromatic polyamide fibers, silicon carbide fibers, graphite fibers, nylon fibers, or mixtures thereof (para. 0023).
Regarding claim 5, Mickelsen teaches all the claimed limitations as stated above in claim 2. Mickelsen further teaches the network of reinforcing fibers is impregnated with the shear thickening fluid (para. 0030).
Regarding claim 6, Mickelsen teaches all the claimed limitations as stated above in claim 2. Mickelsen further teaches the shear thickening fluid comprises a flowable liquid containing particles suspended in a carrier (para. 0026), wherein the particles have an average size diameter of about 1nm to 1000 micrometer (para. 0027).
Regarding claim 7
Regarding claim 10, Mickelsen teaches a gas turbine engine (100) defining a central axis (140) (Fig. 1), the gas turbine engine comprising:
	an engine shaft (138) (Fig. 1, para. 0017) extending along the axis;
	a fan section (102) including a plurality of fan blades (202) drivingly coupled to the engine shaft (Figs. 1-2, paras. 0015, 0018) each of the fan blade extending between a root and a tip (Fig. 2) in a radial direction relative to the engine shaft (Figs. 1-2);
a turbine (136, 128, 130) mounted on the engine shaft to provide a rotational force to the fan (Fig. 1, para. 0015),
a composite fan casing radially surrounding the plurality of fan blades of the fan section, the composite fan casing comprising:
a core (270) having a plurality of layers (271-274) of reinforcing fibers bonded together with a thermosetting polymeric resin (paras 0023-0024 and 0030; Figs. 1-3), wherein one or more but not all (para 0025 recites:  of the plurality of core layer of reinforcing fibers comprises a shear thickening fluid (paras 0023-0025 and 0030; Figs. 1-3; (para. 0025 recites: “For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer (e.g., material layer 271) may be impregnated with shear thickening fluid 281”).
Regarding claim 11, Mickelsen teaches all the claimed limitations as stated above in claim 10. Mickelsen further teaches one or more of the plurality of core layers comprises at least one fabric sheet comprising a network of the reinforcing fibers (para. 0023).
Regarding claim 12, Mickelsen teaches all the claimed limitations as stated above in claim 11. Mickelsen further teaches the reinforcing fibers comprising: para-
Regarding claim 14, Mickelsen teaches all the claimed limitations as stated above in claim 11. Mickelsen further teaches the network of reinforcing fibers is impregnated with the shear thickening fluid (para. 0030).
Regarding claim 15, Mickelsen teaches all the claimed limitations as stated above in claim 11. Mickelsen further teaches the shear thickening fluid comprises a flowable liquid containing particles suspended in a carrier (para. 0026), wherein the particles have an average size diameter of about 1nm to 1000 micrometer (para. 0027).
Regarding claim 16, Mickelsen teaches all the claimed limitations as stated above in claim 15. Mickelsen further teaches the particles comprise: silica, kaolin clay, calcium carbonate, 
and titanium dioxide (para. 0027).
Regarding claims 21-22, Mickelsen teaches all the claimed limitations as stated above in claims 1 and 10. Mickelsen further teaches wherein an outermost layer of the plurality of core layers of reinforcing fibers does not comprise the shear thickening fluid (para. 0025 states: “For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer (e.g., material layer 271) may be impregnated with shear thickening fluid 281”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickelsen.
Mickelsen teaches all the claimed limitations as stated above in claim 1 but not appear to explicitly disclose that the thickness of the core is about 0.5 to 5 inches. However, a careful examination of the specification reveals that no criticality for the specific thickness has been shown nor any reason as to why the core of the applicant with the claimed thickness would operate any different than the core of Mickelsen, and Applicant has not disclosed that this design with the thickness provides an advantage, is used for a particular purpose, or solves a stated problem. Hence this design for the thickness of the core is about 0.5 to 5 inches is considered to be a design choice by the applicant. One of ordinary skill in the art, furthermore, would have expected the fan case with the core Mickelsen, and Applicant’s invention, to perform equally well with the thickness taught by Mickelsen or the claimed thickness, because both would perform the same function.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed thickness with the fan casing core of Mickelsen in order to achieve a desired dimension, shape, or . 
Claims 1-7, 10-16, 18-19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (US 7,246,990 B2) hereinafter Xie in view of Mickelson.
Regarding claim 1, Xie teaches a composite fan casing (40) for a gas turbine engine defining a central axis (34) (Fig. 1), the composite fan casing comprising:
a core (50) having a plurality of layers (52) of reinforcing fibers bonded together with a thermosetting polymeric resin (Col. 2, line 63-Col. 3, line 10; Fig. 3).
Xie fails to teach wherein one or more but not all of the plurality of core layer of reinforcing fibers comprises a shear thickening fluid.
However, Mickelsen teaches a composite fan case for a gas turbine engine (Figs. 1-3), the composite fan casing comprising:
a core (270) having a plurality of layers (271-274) of reinforcing fibers bonded together with a thermosetting polymeric resin (paras 0023-0024 and 0030; Figs. 1-3), wherein one or more but not all of the plurality of core layer of reinforcing fibers comprises a shear thickening fluid to improve the impact resistance of the core (paras 0023-0025 and 0030; Figs. 1-3). Layers (271-274) are impregnated with shear thickening fluid (281-284) (para. 0025 recites: “For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer (e.g., material layer 271) may be impregnated with shear thickening fluid 281”).

Regarding claim 2, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 1. Xie as modified by Mickelsen further teaches one or more of the plurality of core layers comprises at least one fabric sheet comprising a network of the reinforcing fibers (Xie, Col. 2, line 63-Col. 3, line 10; Fig. 4).
Regarding claim 3, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 2. Xie as modified by Mickelsen further teaches the reinforcing fibers comprising: glass fibers, graphite fibers, carbon fibers, ceramic fibers, aromatic polyamide fibers, p-phenylenetherephtalamide fibers and mixtures thereof (Xie Col. 3, lines 11-19).  
Regarding claim 4, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 2. Xie as modified by Mickelsen further teaches the thermosetting resin comprises an epoxy resin (Xie Col. 3, lines 11-19).  
Regarding claim 5, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 2. Xie as modified by Mickelsen further teaches the network of reinforcing fibers is impregnated with the shear thickening fluid (Mickelsen, para. 0030).
Regarding claim 6, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 2. Xie as modified by Mickelsen further teaches the shear thickening fluid comprises a flowable liquid containing particles suspended in a 
Regarding claim 7, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 6. Xie as modified by Mickelsen further teaches  particles comprises: silica, kaolin clay, calcium carbonate, and titanium dioxide (Mickelsen, para. 0027).
Regarding claim 10, Xie teaches a gas turbine engine (10) defining a central axis (34) (Fig. 1), the gas turbine engine comprising:
	an engine shaft (31) (Fig. 1) extending along the axis;
	a fan section (12) including a plurality of fan blades (24) drivingly coupled to the engine shaft (Figs. 1, Col. 2, lines 31-49) each of the fan blade extending between a root and a tip (Fig. 1) in a radial direction relative to the engine shaft (Fig. 1);
a turbine (18, 20) mounted on the engine shaft to provide a rotational force to the fan (Fig. 1, Col. 2, lines 31-49),
a composite fan casing (40) radially surrounding the plurality of fan blades of the fan section, the composite fan casing comprising:
a core (50) having a plurality of layers (52) of reinforcing fibers bonded together with a thermosetting polymeric resin (Col. 2, line 63-Col. 3, line 10; Fig. 3).
Xie fails to teach wherein one or more of the plurality of core layer of reinforcing fibers comprises a shear thickening fluid.
However, Mickelsen teaches a composite fan case for a gas turbine engine (Figs. 1-3), the composite fan casing comprising:
For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer (e.g., material layer 271) may be impregnated with shear thickening fluid 281”)).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Xie by impregnating one or more of the plurality of core layers with a shear thickening fluid as taught by Michelson in order to improve impact resistant of the core (Mickelsen, para. 0025).
Regarding claim 11, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 10. Xie as modified by Mickelsen further teaches one or more of the plurality of core layers comprises at least one fabric sheet comprising a network of the reinforcing fibers (Xie, Col. 2, line 63-Col. 3, line 10; Fig. 4).
Regarding claim 12
Regarding claim 13, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 10. Xie as modified by Mickelsen further teaches the thermosetting resin comprises an epoxy resin (Xie Col. 3, lines 11-19).  
Regarding claim 14, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 11. Xie as modified by Mickelsen further teaches the network of reinforcing fibers is impregnated with the shear thickening fluid (Mickelsen, para. 0030).
Regarding claim 15, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 11. Xie as modified by Mickelsen further teaches the shear thickening fluid comprises a flowable liquid containing particles suspended in a carrier (para. 0026), wherein the particles have an average size diameter of about 1nm to 1000 micrometer (Mickelsen, para. 0027).
Regarding claim 16, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 15. Xie as modified by Mickelsen further teaches  the particles comprises: silica, kaolin clay, calcium carbonate, and titanium dioxide (Mickelsen, para. 0027).
Regarding claim 18, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 10 but does not appear to explicitly disclose that the thickness of the core is about 0.5 to 5 inches. However, a careful examination of the specification reveals that no criticality for the specific thickness has been shown nor any reason as to why the core of the applicant with the claimed thickness would operate any different than the core of Xie as modified by Mickelsen, and Applicant has not disclosed that this design with the thickness provides an advantage, is used for a particular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use the claimed thickness with the fan casing core of Xie as modified by Mickelsen in order to achieve a desired dimension, shape, or configuration, as they are a matter of design choice. Such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
Regarding claim 19, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 15. Xie as modified by Mickelsen further teaches the composite fan casing comprises an inner annular surface (62, Xie, Fig. 3; Col. 3, lines 20-34), wherein the inner annular surface comprises at least one layer of network of reinforcing fibers (Xie, Col. 3, lines 20-34).
		Xie as modified by Mickelsen does not specifically state that the at least one layer of network of reinforcing fibers comprises: a shear thickening fluid and the reinforcing fiber comprising: para-aramid synthetic fibers, ultra-high molecular weight polyethylene fibers, metal fibers, ceramic fibers, glass fibers, carbon fibers, boron fibers, p- phenyleneterephthalamide fibers, aromatic polyamide fibers, silicon carbide fibers, graphite fibers, nylon fibers, or mixtures thereof.

Regarding claims 21-22, Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claims 1 and 10. Xie as modified by Mickelsen further teaches wherein an outermost layer of the plurality of core layers of reinforcing fibers does not comprise the shear thickening fluid (Mickelsen, para. 0025 states: “For example, in one exemplary embodiment, only the outermost material layer (e.g., material layer 274) and/or the innermost material layer (e.g., material layer 271) may be impregnated with shear thickening fluid 281”).
Claim 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Mickelsen and further in view of Lussier (US 2011/0052383 A1).
Xie as modified by Mickelsen teaches all the claimed limitations as stated above in claim 19 including an inner surface. Xie as modified by Mickelsen fails to teach the inner surface comprises a honeycomb structure.
However, Lussier teaches a composite fan casing comprising a core having a plurality of core layers (50, 48, 36, 34, 32) and inner surface defined by inner layer (32) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Xie by providing a honeycomb structure on the inner surface as taught by Lussier in order to seal against the tip of the fan blades (Lussier, para. 0013).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745